Citation Nr: 1316492	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for basal cell carcinoma, including status-post excision scar residuals of basal cell carcinoma (hereinafter "basal cell carcinoma").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By that rating action, the RO, in pertinent part, awarded service connection for status-post excision of basal cell carcinoma; an initial noncompensable disability rating was assigned, effective May 28, 1998.

The Veteran appealed the RO's original assignment of the noncompensable disability rating following the award of service connection for basal cell carcinoma.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

By January 2003 and May 2011 rating decisions, the RO awarded 10 and 30 percent initial disability ratings for the service-connected basal cell carcinoma, respectively, effective May 28, 1998.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and he actually maintains that a rating in excess of 30 percent is warranted, his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Central Office Board hearing in May 2004.  A transcript of the hearing has been associated with his claims files.  In September 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the May 2004 hearing was no longer employed by the Board.  The Veteran was offered an opportunity for another hearing, which he declined in November 2008.

In December 2004, the Board remanded the Veteran's appeal for further development and adjudication.  After the matter was returned to the Board, the Board denied the Veteran's claim in a January 2006 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court issued a Memorandum Decision that vacated the January 2006 Board decision and remanded the claim to the Board for action consistent with its decision.

When this case was most recently before the Board in November 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  67 Fed. Reg. 54708, 54712 (Sept. 23, 2008).  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in May 1998, the amendments are not applicable to his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was last before the Board in November 2012, at which time it was remanded for further development.  In particular, the Board remanded the matter to attempt to obtain outstanding VA medical records from the Jamaica Plain VA Medical Center (VAMC) in Boston, Massachusetts.  Such records were obtained and have been associated with the Virtual VA portion of the Veteran's claims file.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In addition, the matter was remanded to attempt to obtain private medical records from Dr. S.G.K. as the Veteran had indicated he was to have additional surgery to excise a basal cell carcinoma lesion from his left ear.  Such records were obtained.  Notably, the then-available evidence also demonstrated that the Veteran had recently had a lesion excised from his right ear, as well.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Moreover, when it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  

The Veteran was last afforded a VA examination in August 2012.  As the Veteran's subsequent surgeries suggest worsening of his basal cell carcinoma, further examination is necessary to decide the claim.  Upon remand, unretouched color photographs of the Veteran's condition must be obtained, to the extent it affects his head, face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, at Note (3) (2008).

The Board also notes that the RO has evaluated the Veteran's basal cell carcinoma under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), which provides for evaluation of dermatitis or eczema.  Upon remand, as the Veteran's basal cell carcinoma affects, among other parts of his body, his head, face and neck, the Agency of Original Jurisdiction (AOJ) should consider the applicability of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008), as well, in an effort to maximize the Veteran's benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").

Lastly, the Board notes that in March 2013 the Veteran submitted a statement along with a medical record from Chelmsford Dermatology, P.C., the practice that Dr. S.G.K. is associated with.  The record refers to the destruction of over 15 premalignant lesions on the Veteran's body.  As referenced above, some records from Dr. S.G.K., have been associated with the claims file.

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2012).  Upon remand, the Veteran must be asked to execute a VA Form 4142, so that VA may attempt to obtain any records from Chelmsford Dermatology not already associated with the claims file and associate them therewith.  The Veteran should also be advised that he may alternatively submit these records.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran a VA Form 21-4142 for his execution and inform him of the necessity of executing this release and the consequences of failing to cooperate with VA's reasonable efforts to obtain medical records from Chelmsford Dermatology.  If the Veteran returns the release, attempt to obtain these records.  Perform any follow-up as necessary and document any negative results, should the Veteran request VA's assistance in attempting to obtain these records.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA Disability Benefits Questionnaire (DBQ) dermatological examination, to include a complete physical examination and interview of the Veteran, to ascertain the extent and severity of his service-connected basal cell carcinoma.  All required tests should be performed and all applicable diagnoses must be fully set forth.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  In conjunction with the examination, unretouched color photographs of the Veteran's condition must be obtained, to the extent it affects his head, face and neck, and associated with the claims file.  

A complete rationale for any opinion expressed should be provided by the examiner.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the issue on appeal should be readjudicated, to include with consideration of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  If the maximum benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


